J-A19025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JASMINE JACKSON, AS             :          IN THE SUPERIOR COURT OF
ADMINISTRATRIX OF THE ESTATE OF :               PENNSYLVANIA
MARGARET MCCLERNAN, DECEASED, :
                                :
                                :
          v.                    :
                                :
                                :
COPS MONITORING; NOVINO         :          No. 1944 EDA 2016
TECHNOLOGIES, INC.; NTI         :
SECURITY; MARGARET TOAL;        :
BERNARD TOAL; J. MICHAEL        :
GAMBER; TWC LLC MANAGEMENT;     :
TDW FINANCIAL, LLC; KEYSTONE    :
APARTMENTS JOINT VENTURE;       :
KEYSTONE APARTMENTS             :
                                :
                                :
APPEAL OF: JASMINE JACKSON      :

                     Appeal from the Order May 23, 2016
           In the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): February Term, 2015 No. 03319

BEFORE: BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                     FILED SEPTEMBER 08, 2017

     Appellant, Jasmine Jackson, appeals from the May 23, 2016 Order of

the Philadelphia County Court of Common Pleas sustaining Appellees’

Preliminary Objections and transferring venue of this case to Delaware

County. After careful review, we affirm.

     The relevant factual and procedural history, as gleaned from the

certified record, is as follows. On March 2, 2013, Margaret McClernan died

in a fire at the apartment complexes located at 32 South Wycombe Avenue,

Lansdowne, Pennsylvania. Appellant, in her capacity as the Administratrix of
J-A19025-17


the Estate of Ms. McClernan, filed suit in Philadelphia County against ten

individuals and entities who allegedly owned and/or maintained the

apartment complex where Ms. McClernan died.            The amended complaint

averred, inter alia, that the named Defendants failed to provide and

maintain adequate fire detection and prevention equipment in the complex.1

       All but two of the Defendants filed Preliminary Objections averring that

venue is improper in Philadelphia County.2         When Appellee’s filed their

Preliminary Objections challenging venue, they supported their Preliminary

Objections with exhibits that the trial court determined demonstrated that:

       [n]ot one single Defendant named in the above-caption was
       served in Philadelphia County. None of the Defendants reside in
       Philadelphia County or are registered to do business in
       Philadelphia County. They do not own property in Philadelphia
       County, and the property where the decedent died in the fire
       was not located in Philadelphia County.

Trial Court Opinion, filed 12/23/16, at 2.

       On February 22, 2016, the trial court entered a Rule to Show Cause

Order, directing Appellant to “show cause why the Preliminary Objections

should not be sustained.”        Rule to Show Cause, filed 2/22/16.   The Order

____________________________________________


1
  Appellant filed claims for negligence and wrongful death, as well as a
survival action.
2
  Defendants Keystone Apartments and Keystone Apartments Joint Venture
did not file Preliminary Objections. For purposes of the instant appeal we
have used the term “Defendants” to refer to all named defendants in the
instant case, and “Appellees” to refer to those Defendants who filed
Preliminary Objections contesting venue.



                                           -2-
J-A19025-17


also set a hearing date for the trial court to receive evidence on the question

of venue.

       Prior to the hearing on the Rule to Show Cause, the parties conducted

discovery on the issue of venue. At the hearing, in response to the Rule to

Show Cause, Appellant presented evidence of the Philadelphia County

business contacts of Appellees Novino Technologies, Inc. and COPS

Monitoring.3     Specifically, Appellant introduced (i) the deposition of Alfred

Novino, President of Novino Technologies, Inc.; and (ii) an “investigative

report” compiled at Appellant’s request that detailed the results of internet

searches designed to uncover any connection between Novino Technologies,

Inc. or COPS Monitoring and Philadelphia County.

       On May 23, 2016, the trial court entered an Order sustaining

Appellees’ Preliminary Objections and transferring venue of this case to

Delaware County.

       Appellant filed a timely Notice of Appeal.4 The trial court did not order

Appellant to file a Pa.R.A.P. 1925(b) Statement, however, the trial court did

file a Pa.R.A.P. 1925(a) Opinion.

       On appeal, Appellant raises two issues:
____________________________________________


3
  Appellant only challenges the trial court’s ruling as it pertains to Novino
Technologies, Inc. and COPS Monitoring. At the hearing, the parties agreed
there is no evidence of Philadelphia contacts for the remaining Appellees.
4
   When a trial court orders the change of venue in a civil action, an
interlocutory appeal as of right exists. Pa.R.A.P. 311(c).



                                           -3-
J-A19025-17


      1. Whether the [l]ower [c]ourt erred in shifting the burden of
      proof onto [Appellant] herein where the issue of improper venue
      was raised by [Appellees] in Preliminary Objections and, as such,
      they bore the burden of proof?

      2.    Whether the [l]ower [c]ourt erred in sustaining the
      Preliminary Objections regarding improper venue and in
      transferring this case to Delaware County where [Appellees]
      failed to sustain [their] burden of establishing that none of the
      non-individual Defendants regularly conducted business in
      Philadelphia at the time in question?

Appellant’s Brief at 5.

      We review an order sustaining preliminary objections based on

improper venue for an abuse of discretion or legal error. Lugo v. Farmers

Pride, Inc., 967 A.2d 963, 970 (Pa. Super. 2009). A trial court’s decision to

transfer a case, because venue is improper, will not be disturbed if the

decision is reasonable in light of the facts. McMillan v. First Nat. Bank of

Berwick, 978 A.2d 370, 371 (Pa. Super. 2009). If any proper basis exists

for the court’s decision, that decision must stand. Goodman v. Fonslick,

844 A.2d 1252, 1254 (Pa. Super. 2004).

                             Burden of Proof

      Appellant’s first claim raises a pure question of law: who bears the

burden of proof in establishing whether or not venue is proper in a given

forum. Appellant cites Gale v. Mercy Cath. Med. Ctr. Eastwick, Inc., 698

A.2d 647, 651 (Pa. Super. 1997), for the proposition that Appellees had the

burden of proving “that their objections to venue are valid.”     Id. at 14.




                                    -4-
J-A19025-17


Appellant’s argument fails to acknowledge the shifting burden of proof that is

inherent in improper venue claims.

      The plaintiff’s chosen forum carries great weight, but it is not absolute

or unassailable.   Fritz v. Glen Mills Schools, 840 A.2d 1021, 1023 (Pa.

Super. 2003). Although courts often speak of a presumption in favor of a

plaintiff’s choice of forum, the presumption “has no application where the

trial court [is] faced not with a question of forum non conveniens but with

the question of whether venue [is] proper in a particular county.”

Deyarmin v. Consolidated Rail Corp., 931 A.2d 1, 10 (Pa. Super. 2007).

This is because “[v]enue either is or it is not proper.” Id. “If . . . venue . . .

is improper, then it is of no import that [the plaintiff] instituted this action in

that forum, as the trial court had no jurisdiction to hear the case.”          Id.

Accordingly, objections based on improper venue “are treated as raising a

question of jurisdiction” for procedural purposes. Id. at 9.

      In effect, treating an objection based on improper venue as a

jurisdictional claim means that the burden of proof will shift between the

parties.    Initially, “the moving party has the burden of supporting its

objections to the court's jurisdiction.” Id. (emphasis, citation, and quotation

omitted).    However, once the moving party presents “some evidence”

showing that venue is improper, the burden of proving venue shifts to the

party asserting that it is proper. Id. (citation omitted).




                                       -5-
J-A19025-17


      In the instant case, Appellant does not aver that the trial court erred in

shifting the burden onto Appellant because Appellees failed to meet their

burden of presenting “some evidence” showing venue was improper.

Instead, Appellant disavows the burden-shifting nature of improper venue

claims altogether and avers that, as a matter of law, the burden should

remain with Appellees throughout. Appellant is mistaken, and is not entitled

to relief on this claim.

                              Improper Venue

      In her second issue, Appellant raises the underlying merits of the

venue claim, averring that the trial court erred in sustaining the Preliminary

Objections “[s]ince Novino Technologies, Inc. and COPS Monitoring both

regularly conduct business in Philadelphia[.]” Appellant’s Brief at 24.

      A defendant can challenge the forum chosen as “improper” but must

do so through a preliminary objection to the complaint.          Pa.R.C.P. No.

1028(a).   In the context of a preliminary objection on improper venue, a

trial court looks at the case “by taking a snapshot of” the case at the time it

is initiated; if venue is “proper” at that time, it remains “proper” throughout

the litigation. Wilson v. Levine, 963 A.2d 479, 483 (Pa. Super. 2008).

      Corporations have a constitutional right to seek a change of venue.

PECO Energy Co. v. Philadelphia Suburban Water Co., 802 A.2d 666,

668 (Pa. Super. 2002). Pennsylvania Rule of Civil Procedure 2179 governs

proper venue for personal actions against corporations as follows:


                                     -6-
J-A19025-17


        Rule 2179. Venue

        (a) Except as otherwise provided by an Act of Assembly, by Rule
        1006(a.1) or by subdivision (b) of this rule, a personal action
        against a corporation or similar entity may be brought in and
        only in

           (1) the county where its registered office or principal
           place of business is located;

           (2) a county where it regularly conducts business;

           (3) the county where the cause of action arose;

           (4) a county where a transaction or occurrence took place
           out of which the cause of action arose, or

           (5) a county where the property or a part of the property
           which is the subject matter of the action is located
           provided that equitable relief is sought with respect to the
           property.

Pa.R.C.P. No. 2179(a) (emphasis added). These prerequisites to venue are

stated in the disjunctive, so acts triggering any one subsection are sufficient

to attach venue. Deyarmin, supra at 8.

        Where, as here, a plaintiff asserts venue based upon regularly

conducting business, “the court applies the ‘quality’ and ‘quantity’ test to

determine     if   business   contacts   are   sufficient   to   constitute   regularly

conducting business for purposes of establishing venue.”             Fritz, supra at

1023.

        [I]n determining whether a corporation regularly conducts
        business in a particular county, we must focus on the nature of
        the acts the corporation allegedly performs in that county, which
        must be assessed both as to their quantity and quality. Acts
        satisfying the quality test are those directly…furthering or
        essential to…corporate objects; they do not include incidental



                                         -7-
J-A19025-17


     acts. Acts of sufficient quantity are those so continuous and
     sufficient to be general or habitual.

McMillan, supra at 372-73.

     “[T]he acts of the corporation must be distinguished: those in aid of a

main purpose are collateral and incidental, while those necessary to its

existence are direct.”       Fritz, supra at 1023.    “Regularly conducting

business” does not include incidental acts or acts that are not essential to

the business. Gale, supra at 652. For example, marketing and advertising

in a chosen forum are insufficient contacts to confer venue. Purcell v. Bryn

Mawr Hosp., 579 A.2d 1282, 1287 (Pa. 1990) (“Mere solicitation of

business in a particular county does not amount to conducting business.”).

Additionally, website activities are not sufficient because such contact with

the chosen forum is merely incidental to a business’s activities.    Kubik v.

Rte. 252, Inc., 762 A.2d 1119, 1125 (Pa. Super. 2000).

     Finally, each case rests on its own facts, which are derived from the

parties’ pleadings and any other evidence of record.      Purcell, supra at

1286; Pa.R.C.P. No. 1028(c)(2) (allowing court to consider evidence by

depositions or otherwise).

     Appellant asserts venue in Philadelphia County solely on the basis that

“[a]t least two of the parties—[Novino Technologies, Inc.] and COPS

Monitoring—regularly conducted business in Philadelphia at the requisite

time.” Appellant’s Brief at 11. We address each Defendant in turn.




                                     -8-
J-A19025-17


      Novino Technologies, Inc.

      Novino Technologies, Inc., based in Delaware County, is an alarm

system dealership that installs and repairs alarm system hardware.             N.T.,

4/11/17, at 8-9; Supplemental Record, filed 4/3/17, at 23.                    Novino

Technologies is located in Delaware County, at 649 South Ave, Suite 3,

Secane, Pennsylvania.      Supplemental Record at 9.         It is registered to do

business in Pennsylvania, New Jersey, and Delaware. Id. at 9.

      At the hearing on the Rule to Show Cause, Appellant introduced a

transcript   of   the   deposition   of   Alfred   Novino,   President   of   Novino

Technologies, Inc.      In his deposition, Mr. Novino testified that Novino

Technologies, Inc. pays the Philadelphia Business Privilege tax. In addition,

he testified that over the preceding six years, Novino Technologies, Inc.

derived between 0.25 and 1 percent of its revenue from business conducted

in Philadelphia County.      Appellant did not ask, and Mr. Novino did not

explain, the nature of the work done in Philadelphia County.

      At Mr. Novino’s deposition, Appellant presented him with a printout of

inquiries generated when potential customers clicked on the “Contact Us”

button on Novino Technologies, Inc.’s website.          Although many of these

inquiries were generated by customers in Philadelphia County, Mr. Novino

indicated that the inquiries were sent to the “junk” folder of his email inbox,

and that Novino Technologies, Inc. had not done business with any of the




                                          -9-
J-A19025-17


potential customers listed in the printout provided by Appellant.             This

printout was admitted into evidence at the hearing.

        Appellant also submitted the report of a private investigator. Attached

thereto is a list of work that Novino Technologies, Inc. completed in

Philadelphia County. See Supplemental Record at 65.

        In sustaining Appellees’ Preliminary Objections, the trial court stated

that:

        Counsel for [Appellant] was completely unable to prove that
        [Novino Technologies, Inc.] regularly conducted business in
        Philadelphia County. The mere fact that [Novino Technologies,
        Inc.] held a Philadelphia Business Privilege License and that a
        fraction of their revenue came from Philadlephia in any fiscal
        year was insufficient to establish that they regularly conduct
        business in Philadelphia County.

Trial Court Opinion at 5.

        After a careful review of the facts of this case, we conclude that the

trial court did not abuse its discretion in finding that venue was not proper

as   to   Novino   Technologies,   Inc.    The   record   reflects   that   Novino

Technologies, Inc., derives less than one percent of its revenue in any given

year from business conducted in Philadelphia County.

        Moreover, all of the work cited by Appellant in the investigative report,

and again in her Brief, was conducted between December of 2004 and

September of 2011. Id. Ms. McClernan died in an apartment fire in March

of 2013. Appellant filed suit in the instant case in February of 2015. When

considering whether venue is proper, the relevant inquiry focuses on a



                                      - 10 -
J-A19025-17


snapshot of the business contacts that exist at the time the case is initiated.

Wilson, supra at 483. Thus, Appellant’s evidence of work orders completed

nearly two years before the cause of action arose and nearly four years

before the case was initiated is insufficient to establish that venue was

proper in Philadelphia at the time the instant case was filed.

      COPS Monitoring

      COPS Monitoring, based in New Jersey, monitors security alarm

systems remotely.    N.T., 4/11/17, at 8-9.    At the hearing on the Rule to

Show Cause, counsel for COPS Monitoring stated that COPS Monitoring “is

not located in Philadelphia, has no real estate in Philadelphia, and has no

office in Philadelphia.”   Id. at 12.   Although counsel acknowledged that

COPS Monitoring had previously done limited business in Philadelphia, he

noted that all of the work is done remotely from New Jersey, and what

limited business they have with Philadelphia County clients is “not regular,

it’s not systematic[,] and it’s not continuous[.]” Id.

      Appellant’s only evidence regarding COPS Monitoring was the report of

a private investigator detailing the results of various internet searches

performed by the investigator.       Specifically, the report includes: (i) a

printout from Comcast’s website, which lists COPS Monitoring at its New

Jersey address, as Comcast’s alarm monitoring company; (ii) the results of a

Google search for a phone number with a 215 area code, where some of the

results include the name COPS Monitoring; and (iii) a printout for the Angie’s


                                     - 11 -
J-A19025-17


List page for COPS Monitoring, which lists dozens of counties, including

Philadelphia County, under the heading “Clients Served.”          Supplemental

Record, filed 4/3/17, at 52-58.

        As the trial court noted:

        [Appellant] should have conducted venue discovery directed to
        [COPS Monitoring] if [she] sought to use [its] contacts to
        establish venue in Philadelphia. [She] should have directed
        interrogatories and requests for production on venue to . . .
        COPS Monitoring if [she] thought that the contacts of [COPS
        Monitoring] could establish a right to proceed with [her] cause of
        action in Philadelphia County. The mere suspicion of counsel
        that COPS Monitoring had business contacts in Philadelphia
        County was insufficient to establish venue. [The trial court]
        expected that [Appellant] would appear at the [hearing] with
        evidence in support of [her] argument, and [her] failure to do so
        led to transfer.

Trial Court Opinion at 6.

        After a careful review of the facts of this case, we conclude that the

trial court did not abuse its discretion in finding that venue in Philadelphia

was not proper as to COPS Monitoring. As an initial matter, Appellant did

not submit any supporting documents that would show whether any of the

“evidence” discovered online, all posted on websites controlled by third

parties unrelated to COPS Monitoring, is accurate. We agree with the trial

court that the ambiguous results of a few Google searches do little, if

anything, to establish that venue is proper in Philadelphia. Moreover, what

little evidence was submitted is silent as to the quality and quantity of

COPS Monitoring’s business contacts in Philadelphia County. Fritz, supra at

1023.

                                      - 12 -
J-A19025-17


     Having concluded that the trial court did not err as a matter of law or

abuse its discretion, we affirm the Order sustaining Appellees’ Preliminary

Objections and transferring venue to Delaware County.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2017




                                  - 13 -